             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF NEW YORK


PHILIP GURIAN,                        )
                                      )
                   Plaintiff,         ) Case No.
                                      )
           v.                         ) JURY TRIAL DEMANDED
                                      )
THE MEET GROUP, INC., SPENCER RHODES, )
GEOFFREY COOK, JEAN CLIFTON,          )
CHRISTOPHER FRALIC, KEITH RICHMAN,    )
BEDI SINGH, and JASON WHITT,          )
                                      )
                   Defendants.        )
                                      )


                                              COMPLAINT

        Plaintiff, Philip Gurian (“Plaintiff”) by his undersigned attorneys, for this Complaint against

Defendants, alleges upon personal knowledge with respect to himself, and upon information and

belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

        1.      This is an action brought by Plaintiff against The Meet Group, Inc. (“Meet Group” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Meet Group, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff also asserts a claim against the Individual

Defendants for breaching their fiduciary duty of candor/disclosure under state law. Plaintiff’s claims

arise in connection with the proposed acquisition of Meet Group by eHarmony Holding, Inc.




                                                     1
            Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 2 of 15



(“Buyer”) through Buyer’s wholly-owned subsidiary, Holly Merger Sub, Inc. (“Merger Sub”) (the

“Proposed Transaction”).

       2.      On March 5, 2020, Meet Group entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Merger Sub will be merged with and into the Company,

with the Company surviving as a direct, wholly-owned subsidiary of Buyer (the “Merger”).

       3.      Upon consummation of the Merger, Meet Group shareholders will be entitled to receive

$6.30 in cash per share for each share of Meet Group common stock they hold (the “Merger

Consideration”).

       4.      On April 2, 2020, in order to convince Meet Group’s public common shareholders to

vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for Meet Group; (ii) the valuation analyses performed by Meet

Group’s financial advisor, BofA Securities, Inc. (“BofA Securities”), regarding the Proposed

Transaction; and (iii) the confidentiality agreement Meet Group entered into with Company B.

       6.      The Proposed Transaction is expected to close in the second half of 2020, so the special

meeting of Meet Group’s shareholders to vote on the Proposed Transaction is imminent (the

“Shareholder Vote”). Therefore, it is imperative that the material information that has been omitted

from the Proxy is disclosed prior to the Shareholder Vote, so Plaintiff can properly exercise his

corporate voting rights.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9, and breach




                                                  2
              Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 3 of 15



of the duty of candor/disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to

consummate the Proposed Transaction unless and until the material information discussed below is

disclosed to Meet Group’s public common shareholders sufficiently in advance of the upcoming

Shareholder Vote or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act and breach of the duty of

candor/disclosure.

                                   JURISDICTION AND VENUE

        8.        This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

        9.        The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

        10.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.




                                                   3
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 4 of 15



       11.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391 because Defendants are found or are inhabitants or transact business

in this District. Indeed, Meet Group’s common stock trades on the Nasdaq Global Select Market

(“NasdaqGS”), which is also headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, the Company’s proxy solicitor, Okapi

Partners LLC is located in this District at 1212 Avenue of the Americas, New York, NY 10036.

                                              PARTIES

       12.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Meet Group common stock.

       13.     Defendant Meet Group is a public company incorporated under the laws of Delaware

with principal executive offices located at 100 Union Square Drive, New Hope, PA. Meet Group’s

common stock is traded on the NasdaqGS under the ticker symbol “MEET.”

       14.     Defendant Spencer Rhodes is, and has been at all relevant times, a director of the

Company and Chairman of the Board.

       15.     Defendant Geoffrey Cook is, and has been at all relevant times, a director of the

Company and Chief Executive Officer.

       16.     Defendant Jean Clifton is, and has been at all relevant times, a director of the

Company.

       17.     Defendant Christopher Fralic is, and has been at all relevant times, a director of the

Company.

       18.     Defendant Keith Richman is, and has been at all relevant times, a director of the

Company.

       19.     Defendant Bedi Singh is, and has been at all relevant times, a director of the Company.




                                                  4
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 5 of 15



       20.      Defendant Jason Whitt is, and has been at all relevant times, a director of the

Company.

       21.      The Defendants identified in paragraphs 14 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Meet Group, the

“Defendants.”

                                     SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.      Meet Group is a portfolio of mobile social entertainment apps designed to meet the

universal need for human connection. The Company leverages a live-streaming video platform,

empowering the global community to forge meaningful connections. The Company’s primary apps

include, MeetMe, LOVOO, Skout, and Tagged.

       23.      On March 5, 2020, the Board caused the Company to enter into the Merger Agreement

with Buyer, whereby Meet Group shareholders will be entitled to receive $6.30 in cash per share for

each share of Meet Group common stock they own.

       24.      According to the March 5, 2020, press release announcing the Proposed Transaction:

                 The Meet Group Announces Definitive Agreement to be Acquired by
                              ProSiebenSat.1 and General Atlantic

       NEW HOPE, Pa.— March 5, 2020 — The Meet Group, Inc. (NASDAQ: MEET), a leading portfolio
       of mobile dating apps, today announced that it has entered into a definitive agreement to be acquired
       by ProSiebenSat.1`s and General Atlantic’s joint company NuCom Group in an all cash transaction
       for $6.30 per fully diluted share representing an enterprise value of approximately $500 million.
       Together with NuCom Group’s portfolio company Parship Group, a matchmaking platform with its
       brands Parship, Elite Partner and eharmony, The Meet Group will become an integral part of a global
       leader in the online dating and social entertainment sector.

       After careful and thorough review, and following consultation with The Meet Group’s financial and
       legal advisors, the transaction was unanimously approved by The Meet Group’s board of directors.
       The purchase price represents a 30% and 43% premium to the unaffected 30 and 60 trading day
       volume weighted average price, respectively, to The Meet Group’s common stock through
       December 13, 2019, the last trading day prior to published market speculation regarding a potential
       transaction involving the company.




                                                         5
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 6 of 15



        “The Meet Group Board of Directors undertook a robust process, which culminated in a transaction
        that we believe will deliver certain and immediate value to our shareholders,” said Spencer Rhodes,
        Chairman of The Meet Group Board of Directors. “We are excited about this transaction and the
        significant benefits resulting from a combination with Parship Group,” said Geoff Cook, Chief
        Executive Officer of The Meet Group. “This transaction will allow us to tap new strategic growth
        opportunities by leveraging our video platform and ProSiebenSat.1’s experience with content and
        entertainment. What’s more, with this transaction and the participation of both General Atlantic and
        ProSiebenSat.1, we will achieve a new level of financial scale and backing, which has the potential
        to further accelerate our growth.”

        The Meet Group’s freemium dating brands, featuring its industry-leading video platform
        technology, will be combined with NuCom’s portfolio company Parship Group, which operates
        premium subscription dating brands including eharmony, Parship and Elite Partner. The transaction
        will diversify the revenue streams of both companies and increase their combined international
        footprint by broadening the companies’ user base.

(Emphasis in original).

The Proxy Omits Material Information

       25.        On April 2, 2020, Defendants filed a materially incomplete and misleading Proxy

with the SEC. The Proposed Transaction is expected to close in the second half of 2020, so the

Shareholder Vote is imminent. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions. However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       26.        First, the Proxy discloses the line items used to calculate Adjusted EBITDA by

stating that it is defined as net income (or loss) before interest expense, benefit from or provision for

income taxes, depreciation and amortization expense, stock-based compensation expense, non-

recurring acquisition, restructuring or other expenses. However, the Proxy, discriminatorily discloses

only a few of the aforementioned line items used to calculate Adjusted EBITDA and fails to disclose

a) interest expense, b) stock-based compensation expense, c) non-recurring acquisition, and d)

restructuring or other expenses.




                                                         6
               Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 7 of 15



         27.       Defendants’ failure to disclose all line items used to calculate Meet Group’s

Adjusted EBITDA renders the Proxy materially misleading. Proxy, 48.

         28.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. Regarding future events, uncertain figures, and other so-called soft

information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198 (8th

Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under securities laws

and collecting cases). Accordingly, Defendants have disclosed some of the information related to

the Company’s projections relied upon by BofA Securities but have omitted crucial line items and

reconciliations. Thus, Defendants’ omissions render the projections disclosed on page 48 of the

Proxy misleading.

         29.       Second, the Proxy omits material information regarding the financial analyses

conducted by BofA Securities.

         30.       With respect to BofA Securities’ Selected Publicly Traded Companies Analysis, the

Proxy fails to disclose the individual multiples observed for each of the selected companies. Id. at

42-43.

         31.       As for BofA Securities’ Selected Precedent Transactions Analysis, the Proxy omits

the individual multiples observed for each of the 17 transactions selected. Id. at 43-44.

         32.       With respect to BofA Securities’ Discounted Cash Flow Analysis, the Proxy is

materially misleading and incomplete because it fails to disclose: (i) the terminal values for the

Company; (ii) the inputs and assumptions underlying the terminals multiples of 8.0x to 10.0x; (iii)

the inputs and assumptions underlying the perpetuity growth rates of 1.9% to 5.3%; (iv) the inputs




                                                  7
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 8 of 15



and assumptions underlying the discount rates ranging from 7.50% to 10.00%; and (v) the inputs and

assumptions underlying the assumed effective tax rate of 21.0% and discount rates ranging from

7.00% to 9.00% used to calculate the implied per share present value of the tax benefits estimated to

result from the NOLs. Id. at 44.

       33.       These key inputs are material to Meet Group’s shareholders, and there omission

renders the summary of BofA Securities’ Discounted Cash Flow Analysis incomplete and

misleading. As one highly-respected law professor explained regarding these crucial inputs, in a

discounted cash flow analysis a banker takes management’s forecasts, and then makes several key

choices “each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate,

and the terminal value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

       Id. at 1577-78 (emphasis added). Without the above-mentioned information, the Company’s

shareholders cannot evaluate for themselves the reliability of BofA Securities’ Discounted Cash Flow

Analysis, make a meaningful determination of whether the implied equity value ranges reflect the true

value of Meet Group or was the result of an unreasonable judgment by BofA Securities, and make an

informed decision regarding whether to vote in favor of the Proposed Transaction.



                                                  8
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 9 of 15



       34.     Third, the Proxy omits crucial background information regarding the confidentiality

agreement Meet Group entered into with Company B’s private equity sponsor. Proxy, 31.

       35.     The Proxy discloses that the Company executed a confidentiality agreement with

Company B’s private equity sponsor, but the Proxy does not specify whether the confidentiality

agreement contained a customary standstill provision. Id. If the confidentiality agreement did contain

a standstill provision, then the Proxy also failed to disclose the material information concerning

whether the confidentiality agreement contained a “don’t ask, don’t waive” (“DADW”) provision, and

whether that DADW provision remains in effect or has fallen away. This information is material to

shareholders because if the DADW provision remains in effect, then the potential strategic partner

would effectively be estopped from making a superior bid. Any reasonable person would deem the

fact that some of the likely topping bidders in the marketplace may be precluded from making a

superior offer as significantly altering the total mix of information made available to shareholders. See

Koppel v. 4987 Corp., 167 F.3d 125, 131 (2d Cir. 1999).

       36.     Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

       37.     In sum, the omission of the above-referenced information renders the Proxy materially

incomplete and misleading, in contravention of the Exchange Act and the Individual Defendants’ duty

of candor/disclosure. Absent disclosure of the foregoing material information prior to the upcoming

Shareholder Vote concerning the Proposed Transaction, Plaintiff will be unable to make an informed

decision regarding whether to vote his shares in favor of the Proposed Transaction, and is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

//

//




                                                   9
                Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 10 of 15



                                          CAUSES OF ACTION

                                                 COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          38.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

          40.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

provides that proxy communications shall not contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein not

false or misleading.” 17 C.F.R. § 240.14a-9.

          41.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          42.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) the financial projections for the Company; (ii) the valuation




                                                     10
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 11 of 15



analyses performed by BofA Securities in support of its fairness opinion; and (iii) the confidentiality

agreement entered into by Meet Group.

       43.       In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Proxy, but nonetheless failed to obtain and disclose such information to the Company’s

shareholders although they could have done so without extraordinary effort.

       44.       The Individual Defendants knew or were negligent in not knowing that the Proxy is

materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that BofA Securities reviewed and discussed its

financial analyses with the Board, and further states that the Board considered the financial analyses

provided by BofA Securities, as well as its fairness opinion and the assumptions made and matters

considered in connection therewith. Further, the Individual Defendants were privy to and had

knowledge of the projections for the Company and the details surrounding the process leading up to

the signing of the Merger Agreement. The Individual Defendants knew or were negligent in not

knowing that the material information identified above has been omitted from the Proxy, rendering

the sections of the Proxy identified above to be materially incomplete and misleading. Indeed, the

Individual Defendants were required to, separately, review BofA Securities’ analyses in connection

with their receipt of the fairness opinions, question BofA Securities as to its derivation of fairness,




                                                   11
                Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 12 of 15



and be particularly attentive to the procedures followed in preparing the Proxy and review it carefully

before it was disseminated, to corroborate that there are no material misstatements or omissions.

          45.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy.       The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.

          46.       Meet Group is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          47.       The misrepresentations and omissions in the Proxy are material and Plaintiff will be

deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through the

exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                                COUNT II

    (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          48.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.       The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as




                                                     12
             Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 13 of 15



officers and/or directors of Meet Group, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

       50.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       51.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Proxy contains the unanimous recommendation of each

of the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in preparing this document.

       52.       In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants reviewed

and considered. The Individual Defendants participated in drafting and/or gave their input on the

content of those descriptions.

       53.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.




                                                   13
                Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 14 of 15



          54.        As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their acts

and omissions as alleged herein. By virtue of their positions as controlling persons, these Defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          55.        Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                                 COUNT III

(Against the Individual Defendants for Breach of Their Fiduciary Duty of Candor/Disclosure)

          56.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          57.      By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within their

control when they seek shareholder action, and to ensure that the Proxy did not omit any material

information or contain any materially misleading statements.

          58.      As alleged herein, the Individual Defendants breached their duty of candor/disclosure

by approving or causing the materially deficient Proxy to be disseminated to Plaintiff and the

Company’s other public shareholders.

          59.      The misrepresentations and omissions in the Proxy are material, and Plaintiff will be

deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most critical

rights he or she possesses—the right to a fully informed vote—the harm suffered is an individual and


                                                      14
               Case 1:20-cv-02855-AKH Document 1 Filed 04/06/20 Page 15 of 15



irreparable harm.

         60.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.       Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result of

their wrongdoing;

         C.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.       Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.


 Dated: April 6, 2020                                     MONTEVERDE & ASSOCIATES PC

                                                  By: /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                          Attorneys for Plaintiff


                                                     15
